Nebraska Advance Sheets
	                           KIM v. GEN-X CLOTHING	927
	                              Cite as 287 Neb. 927

subsequent to the date of the policy are excluded. Because the
implied easements remained inchoate, they did not attach to
Lot 2 until they were legally recognized by the decree of the
district court which was entered September 7, 2010. The date
of the title insurance policy was December 31, 2008. Because
the implied easements attached subsequent to issuance of the
policy, the easements were excluded by the terms of the policy.
As a matter of law, Commonwealth did not have a duty to
defend or indemnify the Woodles.
                        CONCLUSION
   The provisions of the title insurance policy on Lot 2 did
not provide coverage for the easements of ingress and egress
for the benefit of Lots 1 and 3. Commonwealth did not vio-
late its contract with the Woodles by denying coverage or
indemnification. The district court did not err in sustaining
Commonwealth’s motion for summary judgment. Finding no
merit in the Woodles’ assignments of error, we affirm the judg-
ment of the district court.
                                                    Affirmed.



        Matthew Kim, appellee, v. Gen-X Clothing, Inc.,
           and Farmer’s Truck I nsurance Exchange
                   (Farmers), appellants.
                                   ___ N.W.2d ___

                        Filed April 11, 2014.   No. S-13-802.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or award of
     the Workers’ Compensation Court may be modified, reversed, or set aside only
     upon the grounds that (1) the compensation court acted without or in excess of its
     powers; (2) the judgment, order, or award was procured by fraud; (3) there is not
     sufficient competent evidence in the record to warrant the making of the order,
     judgment, or award; or (4) the findings of fact by the compensation court do not
     support the order or award.
 2.	 ____: ____. In determining whether to affirm, modify, reverse, or set aside a
     judgment of the Workers’ Compensation Court, the findings of fact of the trial
     judge will not be disturbed on appeal unless clearly wrong.
 3.	 Workers’ Compensation: Evidence: Appeal and Error. In testing the suffi-
     ciency of the evidence to support the findings of fact in a workers’ compensation
    Nebraska Advance Sheets
928	287 NEBRASKA REPORTS


       case, every controverted fact must be resolved in favor of the successful party
       and the successful party will have the benefit of every inference that is reason-
       ably deducible from the evidence.
 4.	   Workers’ Compensation: Words and Phrases. Temporary disability is the
       period during which the employee is submitting to treatment, is convalescing, is
       suffering from the injury, and is unable to work because of the accident.
 5.	   Workers’ Compensation. Total disability exists when an injured employee is
       unable to earn wages in either the same or a similar kind of work he or she was
       trained or accustomed to perform or in any other kind of work which a person of
       the employee’s mentality and attainments could perform.
 6.	   ____. Whether a plaintiff in a Nebraska workers’ compensation case is totally
       disabled is a question of fact.
 7.	   Workers’ Compensation: Appeal and Error. Where the record presents nothing
       more than conflicting medical testimony, an appellate court will not substitute its
       judgment for that of the Workers’ Compensation Court.
 8.	   Workers’ Compensation. As the trier of fact, the Workers’ Compensation
       Court is the sole judge of the credibility of witnesses and the weight to be given
       their testimony.

  Appeal from the Workers’ Compensation Court: James R.
Coe, Judge. Affirmed.
  Stacy L. Morris, of Lamson, Dugan & Murray, L.L.P., for
appellants.
  Dirk V. Block and Steven J. Riekes, of Marks, Clare &
Richards, L.L.C., for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Heavican, C.J.
                       INTRODUCTION
   Matthew Kim was employed by Gen-X Clothing, Inc., a
retail clothing store. While he was working, the store was
robbed. The perpetrators later returned and shot Kim multiple
times. Kim was thereafter diagnosed with both posttraumatic
stress disorder (PTSD) and chemical dependency. Kim filed for
workers’ compensation benefits.
   Following a hearing, the Workers’ Compensation Court found
that Kim had not yet reached maximum medical improvement
(MMI) and was entitled to temporary total disability (TTD)
benefits. In addition, the compensation court found Kim’s
inpatient treatment for chemical dependency, as well as an
                  Nebraska Advance Sheets
	                   KIM v. GEN-X CLOTHING	929
	                      Cite as 287 Neb. 927

October 2, 2011, emergency room visit, compensable. Finally,
the compensation court credited Gen-X Clothing and its insur-
ance carrier, Farmer’s Truck Insurance Exchange (Farmers)
(hereinafter collectively Gen-X), for prior medical expenses
paid and found that Kim was entitled to payment of future
medical expenses. Gen-X appeals. We affirm.

                 FACTUAL BACKGROUND
   Kim was employed as a manager by Gen-X Clothing, a
retail clothing store located in Omaha, Nebraska. He was
working on June 28, 2011, when he suffered multiple gunshot
wounds. The shooting was revenge for the reporting of an
earlier robbery at the store. After the shooting, the perpetra-
tors made telephone calls to Kim, further threatening him, his
mother, and his son.
   In September 2011, Kim began seeing Peter Cusumano, a
licensed mental health practitioner and a licensed alcohol and
drug counselor. Cusumano evaluated Kim, diagnosed him with
PTSD and chemical dependency, and determined that he would
benefit from outpatient treatment. Prior to the shooting, Kim
drank alcohol and was a recreational drug user. But Kim testi-
fied that around the time he began treatment with Cusumano,
his use of alcohol and drugs began to increase. Kim testified
that he used the alcohol and drugs to help him sleep and to
cope with the shooting.
   On October 2, 2011, Kim visited the emergency room after
waking from a nightmare and suffering a panic attack. Right
around the time of this visit, the record shows that Kim’s
medical providers began recommending inpatient treatment
for Kim, because they did not believe he could safely detoxify
without experiencing significant, possibly fatal, withdrawal.
Kim was eventually admitted to inpatient drug and alcohol
treatment on February 13, 2012.
   At trial, Kim testified to his life since the shooting. He
indicated that he suffered from anxiety and mostly stayed
at home, especially at night. Kim testified that he attended
church and his son’s school functions. When he did go out, he
would do so “way out in West Omaha,” because he was afraid
to be in his own neighborhood. Kim testified that about two
    Nebraska Advance Sheets
930	287 NEBRASKA REPORTS



to three times per week, he has nightmares about his family’s
being harmed. Kim testified that he bought a gun and carries
a pocketknife with him. Kim also testified that the threaten-
ing telephone calls led the family to move out of his mother’s
home for a period of time.
   Cusumano testified at trial. He was cross-examined about
Kim’s prior drug use and indicated that such use would not
have required inpatient rehabilitation if Kim had not been shot.
Cusumano agreed that he had opined Kim needed “rehab,”
regardless of the shooting, but denied that he meant inpatient
treatment when he used that term.
   Dr. Brian Lubberstedt was Kim’s treating psychiatrist.
Lubberstedt was also extensively questioned about Kim’s prior
drug use. Lubberstedt testified by deposition that Kim’s prior
use was recreational and that the prior use did not meet any of
the criteria for alcohol or chemical dependency. Lubberstedt
and counsel for Gen-X had the following exchange:
         [Gen-X counsel:] And you indicated also that you
      couldn’t tell for sure whether . . . Kim had alcohol and
      drug dependency prior to the shooting because you hadn’t
      seen him prior to the shooting?
         [Lubberstedt:] Correct.
         Q. Isn’t it also true that you can’t say for sure whether
      the rehab, inpatient rehab that he went through was a
      result of solely the shooting or whether it was some-
      thing that he would have needed to go to regardless of
      the shooting?
         A. [I] believe with the inpatient rehab that he did. I
      can say with a little bit more certainty that that one was
      a result.
         He was using regularly upon his first evaluation here
      but not to the level where it required inpatient . . . chemi-
      cal dependency treatment, so as far as our clinic goes,
      we were able to witness that part of the progression of
      his symptoms from regular problematic use to regular
      what I would consider to be life-threatening use that then
      required inpatient treatment.
         Q. Inpatient treatment is something that would be
      called for for sporadic — or just regular use, drug use
                   Nebraska Advance Sheets
	                     KIM v. GEN-X CLOTHING	931
	                        Cite as 287 Neb. 927

      also, right? As opposed to, I guess, an every-day type
      of thing?
         A. Well, somebody with PTSD doesn’t always get
      chemical dependency treatment, and so, I mean, the two
      — you know, again, the way that he has progressed
      within our clinic was that when we — when [Cusumano]
      first saw him, he felt like the use was at a stable level and
      at the level where he could be successful with outpatient
      treatment, and so that was what was initially recom-
      mended was actually outpatient treatment, and that was
      not successful due to the escalation that occurred.
         Q. But you don’t know whether if the shooting hadn’t
      happened he would have needed rehab regardless?
         A. No, I don’t know if he would have required rehab.
   In addition, Kim’s prior mental health history was at issue.
According to the record, Kim had suffered from bouts of
depression beginning in 2003 and occasionally took medica-
tion to treat it. Lubberstedt was asked about this history, but
indicated that it did not affect the PTSD or chemical depen-
dency diagnosis, because depression and PTSD were “fairly
distinct entities.”
   Finally, Lubberstedt testified that Kim’s past psychiatric
care, including inpatient treatment, was reasonable and medi-
cally necessary as a result of Kim’s shooting. He further
testified that he did not believe Kim had reached MMI;
however, he allowed that because Kim’s primary issue was
anxiety about leaving his home, Kim might be able to work
from home. In his testimony, Cusumano stated that he did
not believe Kim was ready to return to work or that Kim had
reached MMI.
   As of the time of trial, Kim continued to be treated by
Lubberstedt and his staff for PTSD and chemical dependency.
   Gen-X offered the report of Dr. Eli Chesen. Chesen agreed
with Kim’s diagnoses of PTSD and chemical dependency, and
he further found that Kim’s panic, insomnia, and drinking were
related to his PTSD. Chesen indicated that the insomnia and
drug abuse were caused by the June 28, 2011, shooting and
that inpatient treatment, including participation in a 12-step
program, would be appropriate.
    Nebraska Advance Sheets
932	287 NEBRASKA REPORTS



   But Chesen found that Kim had reached MMI on February
22, 2012. Chesen also concluded there was no objective medi-
cal evidence to indicate that Kim’s ongoing drug use was a
consequence of the shooting or that Kim currently required
treatment for PTSD.
   In a report dated November 4, 2012, Chesen opined that
Kim was a lifelong abuser of recreational drugs, that Kim
was well past MMI, and that Kim was falsely exaggerating or
imputing his PTSD symptoms for secondary gain.
   The Workers’ Compensation Court awarded Kim TTD ben-
efits of $400 a week and ordered Gen-X to pay certain out-
standing medical expenses, including $5,209 for the October
2, 2011, emergency room visit and $13,236.53 for the inpatient
chemical dependency treatment, subject to certain credits for
prior payment. The compensation court also ordered Gen-X
to pay for reasonably necessary further medical and hospi-
tal services.
   Gen-X appeals.

                 ASSIGNMENTS OF ERROR
   Gen-X assigns that the compensation court erred in (1)
finding that Kim was temporarily and totally disabled and
in awarding past and future TTD benefits; (2) finding the
October 2, 2011, emergency room visit compensable; (3) find-
ing the inpatient substance abuse treatment compensable; and
(4) ordering Gen-X to pay for future medical treatment.

                 STANDARD OF REVIEW
   [1,2] A judgment, order, or award of the Workers’
Compensation Court may be modified, reversed, or set aside
only upon the grounds that (1) the compensation court acted
without or in excess of its powers; (2) the judgment, order,
or award was procured by fraud; (3) there is not sufficient
competent evidence in the record to warrant the making of
the order, judgment, or award; or (4) the findings of fact by
the compensation court do not support the order or award.1 In
determining whether to affirm, modify, reverse, or set aside a

 1	
      Hynes v. Good Samaritan Hosp., 285 Neb. 985, 830 N.W.2d 499 (2013).
                        Nebraska Advance Sheets
	                          KIM v. GEN-X CLOTHING	933
	                             Cite as 287 Neb. 927

judgment of the Workers’ Compensation Court, the findings of
fact of the trial judge will not be disturbed on appeal unless
clearly wrong.2
   [3] In testing the sufficiency of the evidence to support the
findings of fact in a workers’ compensation case, every con-
troverted fact must be resolved in favor of the successful party
and the successful party will have the benefit of every infer-
ence that is reasonably deducible from the evidence.3
                           ANALYSIS
Award of TTD Benefits.
   [4-6] In its first assignment of error, Gen-X assigns that
the compensation court erred in awarding Kim TTD benefits.
Temporary disability is the period during which the employee
is submitting to treatment, is convalescing, is suffering from
the injury, and is unable to work because of the accident.4
Total disability exists when an injured employee is unable to
earn wages in either the same or a similar kind of work he
or she was trained or accustomed to perform or in any other
kind of work which a person of the employee’s mentality and
attainments could perform.5 Whether a plaintiff in a Nebraska
workers’ compensation case is totally disabled is a question
of fact.6
   Gen-X argues that the trial court’s finding that Kim was
entitled to TTD benefits was contrary to the evidence pre-
sented at trial and was clearly wrong. Gen-X suggests that both
Lubberstedt and Chesen testified that Kim was ready to return
to work.
   We disagree with Gen-X’s characterization of the record.
Lubberstedt’s testimony was that Kim was not ready to return
to work, though he allowed that Kim might be able to work
from home. In addition, Cusumano testified that he did not
believe Kim was ready to return to work. Only Chesen testified

 2	
      See id.
 3	
      Zwiener v. Becton Dickinson-East, 285 Neb. 735, 829 N.W.2d 113 (2013).
 4	
      Id.
 5	
      Id.
 6	
      Id.
    Nebraska Advance Sheets
934	287 NEBRASKA REPORTS



that Kim was ready to return to work. These opinions were all
considered by the trial court, which found Lubberstedt’s and
Cusumano’s testimonies more persuasive than Chesen’s. This
it was allowed to do.7
   Nor do we find merit to Gen-X’s contention on appeal that
Kim could work from home. We agree that in response to a
question on cross-examination, Lubberstedt did testify to as
much. But this statement was contradictory to Lubberstedt’s
other testimony, as well as to Cusumano’s testimony. Where
the testimony of the same expert is conflicting, resolution of
the conflict rests with the trier of fact.8 We find no error in the
compensation court’s resolution of this conflict.
   We conclude that the compensation court was not clearly
wrong in finding Kim temporarily totally disabled and award-
ing him TTD benefits. Gen-X’s first assignment of error is
without merit.
October 2, 2011, Emergency
Room Visit.
   Gen-X next assigns that the compensation court erred in
finding Kim’s October 2, 2011, emergency room visit was
caused by the shooting. Gen-X argues that there was no medi-
cal evidence causally linking the visit to the shooting and that
the trial court erred when it found such a link in Lubberstedt’s
testimony.
   The trial court found that the emergency room visit was
related to the shooting, because the notes from the visit indi-
cated that Kim reported he had previously been shot and felt
unsafe at home. The trial court then discussed the opinions of
Lubberstedt and Chesen before concluding that the emergency
room visit, as well as the inpatient treatment, was compensable
based upon Lubberstedt’s testimony that Kim’s PTSD and
chemical dependency were a result of the shooting.
   We agree that Lubberstedt did not testify about the causal
link between the emergency room visit and the shooting. But

 7	
      See Swanson v. Park Place Automotive, 267 Neb. 133, 672 N.W.2d 405
      (2003).
 8	
      Id.
                   Nebraska Advance Sheets
	                    KIM v. GEN-X CLOTHING	935
	                       Cite as 287 Neb. 927

we disagree with Gen-X that the trial court found Lubberstedt
testified to such a link. Nor do we think expert testimony
was necessary to support a causal link between the visit and
the shooting.
   Instead, we conclude that the trial court was simply not-
ing its reasoning that things relating to the shooting, nota-
bly Kim’s PTSD and subsequent chemical dependency, were
caused by the shooting and were compensable as supported by
Lubberstedt’s testimony.
   And the trial court could reach this decision without
Lubberstedt’s testifying to a causal link, because such a link
was established from the medical record itself. As the trial
court found, the notes from the visit indicate that the reason
for Kim’s visit was the result of his feeling of being unsafe and
that he felt unsafe because of the shooting.
   Kim’s own testimony lends further support to the causal
link. Kim testified that right around this time, his alcohol and
drug use began to increase and he became afraid to sleep or
leave the house. Eventually, he moved out of his mother’s
house. Kim testified that the situation culminated on October
2, 2011, when he awoke from a nightmare, with his heart rac-
ing, and had a panic attack. Kim testified that as a result of the
incident, he went to the emergency room.
   The compensation court did not err in finding that the
October 2, 2011, emergency room visit was related to the
shooting and was compensable. Gen-X’s second assignment of
error is without merit.

Inpatient Rehabilitation.
   In its third assignment of error, Gen-X argues the com-
pensation court erred in finding that Kim’s inpatient chem-
ical dependency treatment was compensable. In particular,
Gen-X argues that the trial court failed to adequately consider
Chesen’s opinions and that it also failed to properly discredit
Kim’s testimony because of alleged inconsistencies in that tes-
timony. Essentially, Gen-X argues that Kim was a lifelong drug
abuser and would have needed inpatient treatment regardless of
the shooting.
    Nebraska Advance Sheets
936	287 NEBRASKA REPORTS



   Gen-X argues that the trial court made certain incorrect
findings of fact. We agree insofar as the trial court found
Chesen opined that Kim had reached MMI on September 22,
2012, when in fact Chesen opined that Kim had reached MMI
on February 22, 2012. And we agree the trial court’s find-
ings were incomplete in that it noted Chesen found Kim was
“essentially a life-long drug abuser of recreational drugs” in
a November 4, 2012, report. While Chesen did make such a
finding in that report, Chesen also stated that same opinion in
a February 22, 2012, report.
   [7,8] But a review of the record shows that contrary to
Gen-X’s contention, the trial court did not rely on the timing
of Chesen’s opinions in reaching its ultimate conclusion. In
fact, this case presents nothing more than conflicting expert
opinions. And where the record presents such conflicting
medical testimony, an appellate court will not substitute its
judgment for that of the Workers’ Compensation Court.9 As
the trier of fact, the compensation court is the sole judge
of the credibility of witnesses and the weight to be given
their testimony.10
   Lubberstedt testified that Kim’s prior drug use was recre-
ational, that he was not dependent prior to the shooting and
subsequent PTSD, and that the inpatient treatment was likely
necessary as a result of the shooting. Chesen opined that Kim
was a lifelong drug user and that his current use and inpatient
treatment were not related to his PTSD diagnosis.
   While Kim alternately suggested that he had or had not used
particular drugs in the past, his testimony was consistent with
respect to his description of that use as recreational. Lubberstedt
indicated that at the time Kim began treatment, which was
before Kim began to heavily self-medicate for the PTSD, Kim
did not meet the definition of chemical dependency.
   The trial court was entitled to give more weight to
Lubberstedt’s testimony than to Chesen’s testimony11 and was

 9	
      Id.
10	
      See id.
11	
      See id.
                     Nebraska Advance Sheets
	                      KIM v. GEN-X CLOTHING	937
	                         Cite as 287 Neb. 927

the sole judge of the credibility of the witnesses.12 As such,
the compensation court did not err in concluding that the inpa-
tient treatment was compensable. Gen-X’s third assignment of
error is without merit.

Future Medical Expenses.
   Finally, Gen-X assigns that the compensation court erred
in awarding Kim future medical expenses. Gen-X argues that
Lubberstedt’s testimony was insufficient to show that further
medical treatment was reasonably necessary.
   Gen-X’s argument is without merit. A review of
Lubberstedt’s testimony shows that future medical treatment
was reasonably necessary. Lubberstedt testified that Kim had
not reached MMI. Further, Lubberstedt testified that Kim
was continuing counseling and medication management with
Lubberstedt’s practice. At the time of trial, Kim was still
seeking counseling services two to four times per month.
Lubberstedt explained that eventually, Kim would “plateau”
and would “likely not show a continued improvement with
what we’re currently doing,” but that there were other options
left to try. Kim’s prognosis was “guarded,” but Lubberstedt
was “hopeful.”
   The trial court did not err in finding that Kim was entitled
to future medical expenses. Gen-X’s fourth assignment of error
is without merit.

                           CONCLUSION
      The decision of the compensation court is affirmed.
                                                      Affirmed.

12	
      See id.